Filed 2/25/21 P. v. Heggins CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B306107

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. TA149741)
           v.

 AUNDRAE RENE HEGGINS,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, John J. Lonergan, Jr., Judge. Affirmed.
     Justin Behravesh, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
                             ____________________________
      Defendant Aundrae Rene Heggins appeals from the
judgment of conviction. Heggins’s appointed counsel filed a brief
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende),
identifying no issues and requesting that this court review the
record and determine whether any arguable issue exists on
appeal. We have reviewed the record, conclude the record reveals
no arguable issue on appeal, and thus affirm.

                        BACKGROUND
       Defendant threatened to kill Brandon Millan if Millan
did not give defendant his bicycle. An unidentified passerby
alerted defendant to a patrol vehicle, and defendant then walked
away. Millan identified defendant after the incident and in court.
       After the incident, sheriff department employees located
defendant, arrested him, handcuffed him, and placed him in the
back of a sheriff vehicle. As a sheriff department employee
transported defendant to inmate reception, defendant kicked the
window of the vehicle and jumped out of the vehicle. Defendant
rolled on the freeway and then started running. The cost to
repair the vehicle was $590.39.
       The jury convicted defendant of attempted second degree
robbery and found the allegation that defendant personally used
a firearm within the meaning of Penal Code section 12022.53,
subdivision (b) not true. The jury found defendant not guilty of
the crime of possession of a firearm by a felon. The jury found
defendant guilty of vandalism and that the amount of damage
exceeded $400. The jury also found defendant guilty of escaping
from arrest. Defendant admitted suffering two prior serious
felony convictions. (See Pen. Code, §§ 667, subd. (d)(1) & 1192.7,
subd. (c).)




                                   2
      The trial court exercised its discretion to strike one prior
serious felony conviction. The trial court sentenced defendant to
a determinate term of 18 years 4 months.

                          DISCUSSION
       Defendant filed a timely notice of appeal. His appointed
counsel filed a Wende brief raising no issues on appeal and
requesting that we independently review the record. (Wende,
supra, 25 Cal.3d 436.) This court advised defendant of the
opportunity to file a supplemental brief.
       Defendant filed a supplemental brief stating: “I want to file
for a Senate Bill 1393 for strikes and double up’s. . . .” (Some
capitalization omitted.) “On September 30, 2018, the Governor
signed Senate Bill 1393 which, effective January 1, 2019, amends
[Penal Code] sections 667(a) and 1385(b) to allow a court to
exercise its discretion to strike or dismiss a prior serious
felony conviction for sentencing purposes. (Stats. 2018, ch. 1013,
§§ 1–2.)” (People v. Garcia (2018) 28 Cal.App.5th 961, 971.) The
trial court sentenced defendant after the effective date of this law
and dismissed a prior serious felony conviction for sentencing
purposes. Defendant’s supplemental brief demonstrates no
arguable issue on appeal.
       We have reviewed the record and find no arguable issue.
Appointed counsel has fully complied with counsel’s
responsibilities and no arguable issue exists. (People v. Kelly
(2006) 40 Cal.4th 106, 126; Wende, supra, 25 Cal.3d at
pp. 441–442.)




                                    3
                          DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.



                                        BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                 4